DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant claims the benefit of the prior-filed application, Application No. PCT/SE2019/051054, filed on October 25, 2019, which claims priority to U.S. provisional patent application no. 62/750,899, filed on October 26, 2018.
The disclosure of the prior-filed application, Application No. 62/750,899, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: Claims 7 and 14 of “which information comprises the number corresponding to the missed call and the duration of the missed call” (See specification p. 14 of provisional application dated 10/26/2018 and See specification p. 16 of application filed on 04/22/2021).




Claim Objections
Claims 1, 8, and 15 recite “determining, the duration of the missed call”  It appears to mean “determining, [[the]] a duration of the missed call”
Claims 2 and 9 recite “the number of rings”   It appears to mean “[[the]] a number of rings”
Claims 6 and 13 recite “the number corresponding to the potentially fraudulent missed call”  It appears to mean “[[the]]a number corresponding to the potentially fraudulent missed call”
Claims 7 and 14 recite “the number corresponding to the missed call”  It appears to mean “[[the]] a number corresponding to the missed call”
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 


Claims 1, 2, 3, 4,  8, 9, 10, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG (CN102196085A)

Re: Claim 1 
HUANG discloses a method performed by a user equipment (UE) in a communications network, for detecting that the UE has received a fraudulent incoming call, the method comprising:
See HUANG P. 1: 2nd para.When the user dials back these missed call numbers, they will hear some pre-recorded notification voice messages to remind the user of winnings, and the content of these messages is mostly suspected of fraud.
receiving an incoming call, wherein the incoming call is determined to be a missed call because the incoming call is determined to have ended before a user of the UE answered the incoming call; 
See HUANG P. 4: 3rd para. The user terminal may continue to perform step S201 after step S102 in FIG. 1, and display the call-related information of the missed calls corresponding to the time durations measured in steps S101 and S102 on the user terminal,
determining, the duration of the missed call; and 
See HUANG P. 4: 1 and 2nd para.  First, the user terminal executes step S101, and after receiving the signaling indicating the start of ringing, starts timing. Then, the user terminal performs step S102, and stops timing after receiving the signaling indicating the end of the ringing
indicating the duration of the missed call.
See HUANG P. 4: 3rd para. The user terminal may continue to perform step S201 after step S102 in FIG. 1, and display the call-related information of the missed calls corresponding to the time durations measured in steps S101 and S102 on the user terminal,
NOTE: Also See P. 5: 2nd para.  Display: The call related information of the missed call displayed on the user terminal includes: missed call date: 2009-11-11; missed call time: 12:41; missed call number: 1366666XXXX; duration of missed call: 00:00:41.
NOTE: Also See Figs. 8 and 9. 

Re: Claims 2 and 9
HUANG discloses wherein the duration of the missed call is determined by measuring a start and an end of the missed call, by counting the number of rings, and/or by measuring a duration of a ring melody.
See HUANG P. 4: 1 and 2nd para.  First, the user terminal executes step S101, and after receiving the signaling indicating the start of ringing, starts timing. Then, the user terminal performs step S102, and stops timing after receiving the signaling indicating the end of the ringing
NOTE: Also See P. 5: 1st para. and P.9: 2nd para. 

Re: Claims 3 and 10
HUANG discloses wherein the method further comprises: 
determining, based on the duration of the missed call, that the missed call is potentially fraudulent, 
See HUANG P. 8: 2nd para.  Similarly, for missed calls with a short ringing time that is lower than a predetermined threshold (for example: 2 seconds), or missed calls corresponding to numbers that are not stored in the user terminal, the corresponding missed calls are related The information is stored in the user terminal, for example, stored in the "short ringing or 
NOTE: Also See P. 10: 1st para. 
wherein the missed call is determined to be potentially fraudulent when the duration of the missed call is below or equal to a predetermined threshold.
See HUANG P. 8: 2nd para.  Similarly, for missed calls with a short ringing time that is lower than a predetermined threshold (for example: 2 seconds),

Re: Claims 4 and 11
HUANG discloses wherein the predetermined threshold is a number of rings and/or a duration of a ring melody.
See HUANG P. 8: 2nd para.  Similarly, for missed calls with a short ringing time that is lower than a predetermined threshold (for example: 2 seconds),

Re: Claim 8
HUANG discloses a user equipment (UE) in a communications network, for detecting that the UE has received a fraudulent incoming call which is determined to be a missed call because it is determined that the incoming call ended before a user of the UE has answered the incoming call, the UE comprising: 
memory; and processing circuitry coupled to the memory, wherein the UE is configured to: determine the duration of the missed call, and 
indicate the duration of the missed call.
NOTE: See the rejection of Claim 1. 

Re: Claim 15
HUANG discloses a computer program product comprising a non-transitory computer readable medium storing instructions, which when executed by a processor, causes the processor to perform the method of claim 1.
NOTE: See the rejection of Claim 1. 
NOTE: While HUANG does not explicitly disclose a computer program product comprising a non-transitory computer readable medium storing instructions, it is inherent that the user terminal in the reference comprises a computer program product comprising a non-transitory computer readable medium storing instructions, which when executed by a processor, causes the processor to perform the functions disclosed in the reference.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG as applied to Claims 3 and 10 above, and further in view of ZHANG (CN102917133A)
Re: Claims 5 and 12
HUANG does not appear to explicitly disclose wherein the step of indicating further comprises indicating that the missed call is potentially fraudulent.
 ZHANG discloses wherein the step of indicating further comprises indicating that the missed call is potentially fraudulent.
See ZHANG [0024] when the call duration of the unfamiliar number is less than the preset time, display the unfamiliar number in the caller list and prompt that the unfamiliar number is an abnormal number.  the prompting that the unfamiliar number is an abnormal number is specifically: in the missed call list, after the unfamiliar number, it is displayed that the number may be a harassing call.
Note, HUANG and ZHANG are analogous art because both are directed to fraudulent call detection (See HUANG P. 1: 2nd para. and ZHANG [0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUANG invention by employing the teaching as taught by ZHANG to provide the limitation.  The motivation for the combination is given by ZHANG which improves preventative measure for the user from being scammed. 


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG as applied to Claims 3 and 10 above, and further in view of Oliver (US 8565396 B1) 

Re: Claims 6 and 13
HUANG does not appear to explicitly disclose blocking a call to be made from the UE to the number corresponding to the potentially fraudulent missed call.
In a similar endeavor, Oliver discloses blocking a call to be made from the UE to the number corresponding to the potentially fraudulent missed call.
See Oliver Fig. 5: 506 and 516. Col. 8: lines 1-6. (39) If, however, it is determined that the requested response message is suspicious, an outgoing call to the unknown source may be detected at block 514. For example, the recipient may access the missed call log and select the 
Note, HUANG and Oliver are analogous art because both are directed to fraudulent call detection (See HUANG P. 1: 2nd para. and Oliver Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUANG invention by employing the teaching as taught by Oliver to provide the limitation.  The motivation for the combination is given by Oliver which improves preventative measure for the user from being scammed. 


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG as applied to Claims 1 and 8 above, and further in view of Xie (EP 3214861) and Patro (US 8654946 B1)

Re: Claims 7 and 14
HUANG does not appear to explicitly disclose transmitting, to a network node, information that the missed call is potentially fraudulent, which information comprises the number corresponding to the missed call and the duration of the missed call.

In a similar endeavor, Xie discloses transmitting, to a network node, information that the missed call is potentially fraudulent (See Xie [0053] In step S504, for this user, a third match and identification rule is applied, in which it is determined whether the reasons for call release are all early release of ring; if not all the reasons for the call release are early release of ring, it may be determined that the user is not a fraudulent user, and the detection is ended; and , which information comprises the number corresponding to the missed call.
See Xie [0020] According to an exemplary embodiment, the fraud detection device is further configured to send a fraudulent user number and a service restriction policy set for the fraudulent user to the MSC server; and the MSC server is further configured to add the fraudulent user number into a black list, 
NOTE: HUANG already disclose the user terminal detecting the potentially fraudulent call. 
Note, HUANG and Xie are analogous art because both are directed to fraudulent call detection (See HUANG P. 1: 2nd para. and Xie [0001]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUANG invention by employing the teaching as taught by Xie to provide the limitation.  The motivation for the combination is given by Xie which improves preventative measure for the user from being scammed. 

HUANG in view of Xie does not appear to explicitly disclose the duration of the missed call.
In a similar endeavor, Patro discloses the missed call information comprises the number corresponding to the missed call and the duration of the missed call
See Patro Col. 6: line 65- Col. 7: line 4. (42) Upon receipt of the missed call notification, the USSD server 404 identifies at least one parameter associated with the request. For example, the USSD server 404 may identify a number of the calling device 402, a number of a receiving device of the receiver to which the missed call notification has been requested to be sent, a number of rings to be indicated by the missed call notification, etc.
NOTE: Also See Col. 3: lines 2-8. 
HUANG in view of Xie and Patro are analogous art because both are directed to recording/reporting missed call (See Xie [0020][0053] and Patro Col. 6: line 65- Col. 7: line 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUANG in view of Xie invention by employing the teaching as taught by Patro to provide the limitation.  The motivation for the combination is given by Patro which improves detection system by providing more detailed information.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644